  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,           )
                                    )
       Plaintiff,                   )
                                    )         MISC. ACTION NO.
       v.                           )          2:19mc3875-MHT
                                    )               (WO)
ANSWERED PRAYER HOME                )
HEALTH CARE,                        )
Montgomery, AL,                     )
                                    )
       Garnishee,                   )
                                    )
MARY BENNETT,                       )
                                    )
       Defendant.                   )

                                   ORDER

       The   government    filed     this   garnishment   action    on

June 12, 2019.       Rule 4(m) of the Federal Rules of Civil

Procedure provides:

       “If a defendant is not served within 90 days after
       the complaint is filed, the court—on motion or on
       its own after notice to the plaintiff—must dismiss
       the action without prejudice against that defendant
       or order that service be made within a specified
       time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service
       for an appropriate period.”

More    than   90   days    have    passed,   but   defendant    Mary

Bennett      has    not    been     served.      Furthermore,      the
garnishee has not filed an answer, but the government

has not taken any action as a result.              See generally 28

U.S.C. § 3205(6).

       Therefore, it is ORDERED that the government show

cause, if any there be, by November 6, 2019, as to why

this    case   should   not   be    dismissed   without    prejudice

pursuant to Federal Rule of Civil Procedure 4(m), or

for failure to prosecute.             In lieu of showing cause,

the    government   may   instead,      by   the   above   deadline,

provide proof of service on defendant and/or file an

appropriate motion to advance or resolve this case.

       DONE, this the 18th day of October, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
